Citation Nr: 1501114	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  13-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for sciatic neuropathy with lumbar spondylosis and spondylolisthesis.

2.  Entitlement to an evaluation in excess of 40 percent for radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Prior to the issuance of a statement of the case, the Veteran submitted a statement in February 2011 in which he requested a hearing at the local RO.  In October 2013, the Veteran's representative submitted a formal appeal to the Board and no hearing was requested.  In December 2014, the Veteran's representative clarified with the Veteran that he wanted a videoconference hearing before a Veterans Law Judge at the RO in Boston.  Hence, the RO must schedule a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before a Veterans Law Judge and advise the Veteran and his representative as to the time and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

